DETAILED ACTION
This Office action has been issued in response to amendment filed April 07, 2022. 
Claims 2 and 12 have been amended. Currently, claims 2-21 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 2-21 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s remarks and arguments presented on 04/07/2022 with respect to the 35 USC § 103(a) have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Objection
4.	Claims 6-11 directly or indirectly depend on claims 1, which is canceled claim. Examiner will read claims 6, 8 and 9 depend on claim 2. Also, claims 7 and 10 depend on claims 6 and 9 respectively. Appropriate correction is required.   
Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
7.	Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zigmond et al. (US 2005/0256846 A1), hereinafter Zigmond in view of Gross et al. (US 2004/0133564 A1), hereinafter Gross. 
As for claim 1, Zigmond teaches a method comprising: receiving, through an interface associated with a content platform, a first search query (see [0033], user interface with queries);
retrieving, from memory corresponding to the content platform, a list of content items with descriptors comprising the first search query; generating for display the list of content items with descriptors comprising the first search query ([0023], client received television content through different communication channels, contents are displayed on display screen, [0024], client input search with character and obtaining results);
generating for display the list of content items with descriptors comprising the first search
query; wherein the list of content items is…based on relevance function that assigns a relevance factor based on a similarity between the first search query and the descriptor; receiving, through the interface, a second search query subsequent to generating for display the list of content items; in response to receiving the second search query, identifying a subset of content items of the list of content items with descriptors comprising the first search query that have descriptors comprising the second search query; in response to identifying the subset of content items,….the subset of content items based on the relevance function and an input corresponding to a term identified by an….prefix string associated with at least one of the first search query and the second search query, wherein the relevance function assigns an updated relevance factor based on a similarity between the second search query and the descriptor of the subset of the content items; and generating for display the…. subset of content items (see [0027], client inputting multiples search term/character to obtain search result. Client can input “n” entries in search result field, retrieve results in display screen, [0031], search produces a sparse subset of program titles that is based on the input characters of the search term. Transmits these search results to client, [0043], [0003], claim 18, search related to user input, effectuating a search of a data collection to produce a sparse subset of search results based on the prefix information).
Zigmond teaches the claimed invention but does not explicitly teach the limitations of content item is ordered; ordering the subset of content items; an optimal prefix. Although, Zigmond teaches the ordering the search input ([0058]). However, in the same field of endeavor, Gross teaches the limitations of content item is ordered; ordering the subset of content items; an optimal prefix  (see [0081], ranked search results and displayed search terms in a documents, the score of the one or mode documents are displayed, [0051], prefix “d” contains information indicating which documents or files contain a or character string with “d”, filtering search operations, locate thousands of matched during user query).
Zigmond and Gross both references teach features that are directed to analogous art and they are from the same field of endeavor, such as graphical user interface with inputting search term, perform query, searching using prefix string, created index and retrieve search results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gross’s teaching to Zigmond for an incremental or reactive searching of a variety of search targets. Thus, the user is provided with substantially immediate feedback as the search string is being entered. The incremental searching method provide quickly decide on the desirability of entering additional search characters, entering a new search string, or deleting one or more search string characters (see Gross, [0010]).

As for claim 12, 
		The limitations therein have substantially the same scope as claim 2 because claim 12 is a system claim rather than method. Therefore, claim 12 is rejected for at least the same reasons as claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gross’s teaching to Zigmond for an incremental or reactive searching of a variety of search targets. Thus, the user is provided with substantially immediate feedback as the search string is being entered. The incremental searching method provide quickly decide on the desirability of entering additional search characters, entering a new search string, or deleting one or more search string characters (see Gross, [0010]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zigmond and Gross teach:
wherein the relevance function is based on at least one of popularity, temporal relevance, or location relevance (see Zigmond, [0033]-[0034]). 
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zigmond and Gross teach:
wherein the relevance function further comprises selectively applying a scalar factor to individual content items in the ordered lists of content items based on personal preferences (see Zigmond, [0007]; Also see Gross, [0081]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zigmond and Gross teach:
wherein the scalar factor is determined based on a display size of a device from which the interface is accessed (see Zigmond, [0017]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zigmond and Gross teach:
wherein each of the first search query and the second search query comprise a first prefix and a second prefix, respectively (see Zigmond, [0034]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zigmond and Gross teach:
wherein each of the first prefix and the second prefix contain less than all characters of a first word and a second word, respectively, that comprise a first descriptor and second descriptor, respectively (see Zigmond, [0032]-[0034]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zigmond and Gross teach:
wherein the second search query comprises a string of characters different from a string of characters comprising the first search query (see Zigmond, [0035]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zigmond and Gross teach:
further comprising identifying descriptors for each content item of the plurality of ordered lists of the content items prior to receiving the first search query (see Zigmond, [0040]; Also see Gross, [0081]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zigmond and Gross teach:
further comprising identifying respective commonly misspelled words associated with each of the respective descriptors (see Zigmond, [0039], [0041]). 
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zigmond and Gross teach:
wherein the descriptors comprise at least one of a title, a cast or cast member, a director, a subject matter description, and/or a keyword commonly associated with the content item (see Zigmond, [0043], [0041])
Claims 13-21 are corresponds in scope claims 3-11 and is similarly rejected. 
Prior Arts
8. 	US 2003/0093794 A1 teaches identifying the location relevance of a television news program, and ranking a list of television shows based on location ([0042], [0043]).
US 2004/0194141 A1 teaches apply spell-checking to the search string as entered. The search is executed either via a spelling dialog box or another text indicator. Corrected forms of words interpreted by the normalizer to be misspelled can be automatically appended to the search string and queried as conditional searches. The searches yield hits that actually contain the misspelled search terms ([0039]).
WO 2007/118038 A2 teaches minimal text entry methodology depending on the specialized data domains in which the search is performed. In data domains that require entry of names of
people, the initials of the person concerned could be a valid search. Partial prefixes of the components of the names of persons or titles of movies or books could be also used ([0006]). 
Also see  US 2005/0192944, US 2005/0278175, US 2002/0184373, US 2005/0246311, US 2006/0036640, US 2004/0139091, US 2003/0084270, US 2004/0083198, US 2004/0220926, these references are state of the art at the time of the claimed invention.
Conclusion
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
10.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
11.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154    
6/12/22